DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending.

Priority
Acknowledgement is made of applicant's claim for priority based on application 63/014,792 filed on 04/24/2020.

Claim Objections
Claims --3, 6, 7, 8, 10, 13, 14, 15, 16, 19, and 20 are objected to because of the following informalities:  
“monitoring” in line 1 of claim 3, line 3 of claim 6, line 3 of claim 7, line 1 of claim 10, line 3 of claim 13, line 2 of claim 14, line 3 of claim 16, line 3 of claim 19, line 3 of claim 20 should read “the monitoring”.
	“the memory” in lines 7, 9 of claim 8, lines 8 and 10 of claim 15 should read “the memory of the device”.
	“a memory storing instructions; and a processor executing the instructions to perform a process including:” in lines 4-5 of claim 15 should be deleted.
	
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 11-12, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “the data output” in lines 2-3.  However, it’s unclear whether this refers to “data output” in line 4 of claim 1, line 5 of claim 1, line 7 of claim 1, or last line of claim 1.  Similar issue also exists in line 2 of claim 5.  For examination purposes, “the data output” in lines 2-3 of claim 4 and line 2 of claim 5 has been interpreted as referring to any data output.
Claim 11 recites “the data output” in line 2.  However, it’s unclear whether this refers to “data output” in line 5 of claim 8, line 7 of claim 8, line 9 of claim 8, or line 10 of claim 8.  Similar issue also exists in line 2 of claim 12.  For examination purposes, “the data output” in line 2 of claim 11 and line 2 of claim 12 has been interpreted as referring to any data output.
Claim 17 recites “the data output” in line 3.  However, it’s unclear whether this refers to “data output” in line 6 of claim 15, line 8 of claim 15, line 10 of claim 15, or line 11 of claim 15.  Similar issue also exists in line 2 of claim 18.  For examination purposes, “the data output” in line 3 of claim 17 and line 2 of claim 18 has been interpreted as referring to any data output.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites determining data patterns for data input to the device, data output from the device, and/or data stored in a memory of the device, monitoring the data input, data output, and the data stored in the memory at least based on the determined data patterns in parallel with processing of the data input, data output, and/or the data stored in the memory, and detecting whether an anomaly exists in the data input, data output, and/or the data stored in the memory based on the monitoring.
The limitation of determining data patterns for data input to the device, data output from the device, and/or data stored in a memory of the device as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim encompasses the user manually defining data patterns for data input, data output and/or data stored in a memory of the device.  
The limitation of monitoring the data input, data output, and the data stored in the memory at least based on the determined data patterns in parallel with processing of the data input, data output, and/or the data stored in the memory as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “monitoring” in the context of this claim encompasses the user manually observing and checking the data input, data output, and the data stored in the memory in a report printout based on the defined patterns.
The limitation of detecting whether an anomaly exists in the data input, data output, and/or the data stored in the memory based on the monitoring as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “detecting” in the context of this claim encompasses the user manually determines whether an anomaly exists in the data input, data output, and the data stored in the memory based on the observation and checking.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim does not recite additional elements that integrate the judicial exception into a practical application. 
Claim 1 recites the additional elements of one or more processors for performing the steps.  However, the one or more processors are recited at a high-level of generality and are generic computer components such that they amount to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the claim as a whole, looking at the elements individually and in an ordered combination, does not integrate the abstract idea into a practical application using the considerations set forth above.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the one or more processors are recited at a high-level of generality and are generic computer components such that they amount to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
There are no well-understood, routine, and conventional additional elements recited in the claim.
	Thus, the claimed elements, either individually, or in the ordered combination do not add significantly more to the abstract idea.
Dependent claims 2 and 4-7 further clarify the concept recited in claim 1 however this clarification still falls under the concept recited in claim 1 and does not amount to significantly more than the judicial exception.  Dependent claims 2 and 4-7 are rejected for at least the reason stated above with respect to claim 1.
Claim 8 although not using the exact claim language, contains similar elements as recited in claim 1 and is also rejected for similar reasons.  Claim 8 additionally recites a memory storing instructions and a processor executing the instructions to perform the steps.  However, the memory and the processor are recited at a high-level of generality and are generic computer components such that they amount to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Dependent claims 9 and 11-14 further clarify the concept recited in claim 8 however this clarification still falls under the concept recited in claim 8 and does not amount to significantly more than the judicial exception.  Dependent claims 9 and 11-14 are rejected for at least the reason stated above with respect to claim 8.
Claim 15 although not using the exact claim language, contains similar elements as recited in claim 1 and is also rejected for similar reasons.  Claim 8 additionally recites a non-transitory computer-readable medium, a memory storing instructions and a processor executing the instructions to perform the steps.  However, the medium, memory and processor are recited at a high-level of generality and are generic computer components such that they amount to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Dependent claims 17-20 further clarify the concept recited in claim 15 however this clarification still falls under the concept recited in claim 15 and does not amount to significantly more than the judicial exception.  Dependent claims 17-20 are rejected for at least the reason stated above with respect to claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mathur (US 20190253440).

Claim 1, Mathur discloses A computer-implemented method for detecting data anomalies on a device, comprising: 
determining, by one or more processors, data patterns for data input to the device, data output from the device, and/or data stored in a memory of the device; (e.g. ¶41: predefined constraints associated with critical properties of the physical process)
monitoring, by the one or more processors, the data input, data output, and the data stored in the memory at least based on the determined data patterns in parallel with processing of the data input, data output, and/or the data stored in the memory; and (e.g. fig. 4, ¶31, 33, 40, 42: monitoring by at least collecting and comparing measurements of physical data of the physical process with the predefined constraints)
detecting, by the one or more processors, whether an anomaly exists in the data input, data output, and/or the data stored in the memory based on the monitoring. (e.g. fig. 4, ¶40, 42: detecting a violation or deviation based on the comparing)
Claim 2, Mathur discloses The computer-implemented method of claim 1, wherein the device is a cyber-physical system (CPS) device. (e.g. ¶3, 27)
Claim 3, Mathur discloses The computer-implemented method of claim 2, wherein monitoring the data stored in the memory of the device includes accessing the data stored in the memory of the CPS device. (e.g. fig. 4, ¶31, 33, 40, 42)
Claim 4, Mathur discloses The computer-implemented method of claim 1, wherein the data input includes network communication and/or configuration input to the device and the data output includes network communication and/or configuration output from the device. (e.g. fig. 4, ¶31, 33, 40)
Claim 5, Mathur discloses The computer-implemented method of claim 1, wherein the data input includes inputs from a line replaceable unit (LRU) to the device and the data output includes outputs to the LRU from the device, wherein the LRU is a component of the device. (e.g. fig. 4, ¶31, 33, 40)
Claims 8 and 15, these claims are rejected for similar reasons as in claim 1.
Claim 9, this claim is rejected for similar reasons as in claim 2.
Claims 10 and 16, these claims are rejected for similar reasons as in claim 3.
Claims 11 and 17, these claims are rejected for similar reasons as in claim 4.
Claims 12 and 18, these claims are rejected for similar reasons as in claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur (US 20190253440) in view of Rieger (US 20200175171).

Claim 6, Mathur discloses The computer-implemented method of claim 1, (see above) and does not appear to explicitly disclose but Rieger discloses wherein the determined data patterns include a threshold amount of input and output data during a period of time, and wherein monitoring the data input and data output includes determining whether the data input and data output during the period of time exceed the threshold amount. (e.g. ¶31, 186).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Rieger into the invention of Mathur for the purpose of detecting cyber and physical attack and/or failure modes and assessing the validity of the acquired cyber and/or physical state of the control system (Rieger, ¶6).

Claim 7, Mathur discloses The computer-implemented method of claim 1, (see above) and does not appear to explicitly disclose but Rieger discloses wherein the determined data patterns include a threshold period of time between input data, and wherein monitoring the data input includes: detecting a first message received by the device; detecting a second message received by the device after a certain period of time; and comparing the certain period time to the threshold period of time. (e.g. ¶105).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Rieger into the invention of Mathur for the purpose of detecting cyber and physical attack and/or failure modes and assessing the validity of the acquired cyber and/or physical state of the control system (Rieger, ¶6).

Claims 13 and 19, these claims are rejected for similar reasons as in claim 6.

Claims 14 and 20, these claims are rejected for similar reasons as in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 20200322366 discloses a Cyber-Physical System (“CPS”) may have monitoring nodes that generate a series of current monitoring node values representing current operation of the CPS. A normal space data source may store, for each monitoring node, a series of normal monitoring node values representing normal operation of the CPS. An abnormal data generation platform may utilize information in the normal space data source and a generative model to create generated abnormal to represent abnormal operation of the CPS. An abnormality detection model creation computer may receive the normal monitoring node values (and generate normal feature vectors) and automatically calculate and output an abnormality detection model including information about a decision boundary created via supervised learning based on the normal feature vectors and the generated abnormal data.

US 20200285738 discloses a system for monitoring security in a cyber-physical system comprises: a packet parser configured to obtain, from network traffic in the cyber-physical system, a plurality of sensor measurements from one or more sensors of the cyber-physical system, the plurality of sensor measurements relating to a physical process in the cyber-physical system, the physical process having a current process state; and a threat detector configured to determine, based on a model of the physical process and the current process state, whether the plurality of sensor measurements correspond to a security threat to the cyber-physical system.

US 20190340392 discloses an aspect of behavior of an embedded system may be determined by (a) determining a baseline behavior of the embedded system from a sequence of patterns in real-time digital measurements extracted from the embedded system; (b) extracting, while the embedded system is operating, real-time digital measurements from the embedded system; (c) extracting features from the real-time digital measurements extracted from the embedded system while the embedded system was operating; and (d) determining the aspect of the behavior of the embedded system by analyzing the extracted features with respect to features of the baseline behavior determined.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436